Citation Nr: 1620088	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  05-20 508	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE
 
Entitlement to service connection for rhinitis.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
A. Roggenkamp, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1993 to September 2001. 
 
This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2002 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, denied entitlement to service connection for sinusitis.  A February 2011 hearing was held before the undersigned and a transcript of that proceeding is on file. 
 
In May 2013, the Board denied entitlement to service connection for a respiratory disorder, to include sinusitis. The Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court). In May 2014, the Court granted a Joint Motion for Remand and returned the case to the Board.
 
In September 2014, the Board denied entitlement to service connection for a respiratory disorder to include sinusitis.  A distinct claim of entitlement to service connection for rhinitis was then remanded by the Board at that time and again in May and September 2015.
 
The Veteran submitted a waiver of her right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.
 
 
FINDING OF FACT
 
The preponderance of the evidence of record demonstrates that it is less likely than not that rhinitis is related to the Veteran's active duty service.
 
 

CONCLUSION OF LAW
 
Rhinitis was not incurred or aggravated in service, and it is not due to any incident of service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
In response to the September 2014 Board remand, the RO sent a development letter to the Veteran, allowing her to supplement the record, and provided her with a VA examination in February 2015.  In response to the May 2015 remand directives an addendum opinion was prepared in June 2015.  Following the September 2015 Board remand the Veteran was provided with another VA examination.  The September 2015 examination is adequate for the purposes of determining etiology of any diagnosed rhinitis.  The Board is satisfied that there was substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Entitlement to Service Connection for Rhinitis
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110. 
 
Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).
 
The Board concedes that during the appeal period, including around May 2002, the Veteran suffered from upper respiratory infections and rhinitis.  Additionally, the Board concedes that during service, the Veteran had multiple incidents of upper respiratory symptoms, which a VA examiner in November 2011 indicated were probably incidents of viral rhinitis.
 
Despite these concessions, however, the preponderance of the most probative evidence shows that it is less likely than not that chronic rhinitis was caused by or is related to any incident of service.  In this regard a VA examination and addendum opinion provided in February and June 2015 respectively have been found to have been inadequate for adjudicatory purposes.  Therefore, the Board's January 2016 VA examination is the only examination that properly and adequately addresses the etiology of the Veteran's rhinitis.  
 
At the January 2016 examination, the examiner noted that the Veteran was aware that she had a deviated nasal septum, but was unaware of her official diagnosis for her upper respiratory symptoms.  The Veteran reported that she had not sought active medical care for the disorder for some time.  Following the examination the appellant was diagnosed with a deviated septum and rhinitis.  There was less than a 50 percent obstruction of the nasal passages, no hypertrophy, and no nasal polyps due to either disorder.  The Veteran showed no scarring or other pertinent physical symptoms related to either disorder.  The examiner found that x-rays from November 2011 and January 2013 were unremarkable.  A nasal endoscopy in November 2011 revealed a septal spur, but no purulence or polyps.  The nasopharynx was judged to be normal.
 
The examiner concluded that it was less likely than not that the Veteran's current disorder was related to any claimed in-service injury, event, or illness.  As rationale, the examiner found that the Veteran intermittently obtained treatment for some variation of a complaint of congestion, viral symptoms, or an upper respiratory infection three times in a six month period from 1993-1994, again in 1995, and two to three times in 2000.  He opined that this treatment was consistent with common cold symptoms, acute sinusitis, rhinitis, or other viral symptoms, and that the level and incidence of symptoms is on par with that of what is expected among the general population for those conditions, that of three times per year for adults.  The examiner also noted that extensive studies, including imaging, were negative for any hallmark signs of a chronic disorder developing during or immediately post-service.  The examiner indicated that although a septal defect was noted on an endoscopy, the examination took place far removed from active service, and with no evidence of a septal deviation prior.  Consequently, the examiner found that there was not a 50 percent or greater probability that it was related to service.  The examiner concluded that the Veteran's currently described symptoms were attributable to the common cold, and that they did not rise to the level of a chronic, ongoing, disabling disorder that was first caused by or incurred in service.  

There is no medical evidence offering an opinion that is contrary to that offered by the January 2016 examiner.

The Board gives significant weight to the conclusions of the VA examiner, because he examined the Veteran in person, and drew his conclusions based on evidence from that examination, a thorough review of the claims file, and medical training and evidence.
 
The Veteran claims that her current problems with rhinitis are related to similar incidents in service.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, however, while the Veteran is competent to report her symptoms, she lacks the requisite medical knowledge and training to determine the etiology of rhinitis, or to competently state that her current symptoms are related to inservice complaints.  As the preponderance of the most probative and competent evidence is against the claim, the benefit sought on appeal must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

 
ORDER
 
Entitlement to service connection for rhinitis is denied.
 
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


